United States Court of Appeals
                     For the First Circuit

No. 14-1444

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   MELVIN HERNÁNDEZ-MALDONADO,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court issued on July 17, 2015, is amended
as follows:

     On page 5, line 11, "to" is inserted between "according" and
"the".

     On page 6, line 6, a hyphen is inserted between "120" and
"month".

     On page 8, line 20, "to" is inserted between "but" and
"those".